Citation Nr: 0836813	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lower back condition.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 2005 and 
April 2006.  

As a procedural note, it appears several documents were lost 
when copies of the file were made for the veteran.  This 
includes the substantive appeal for the claim concerning the 
back.  Nevertheless, it appears an appeal with respect to 
that issue is before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims file reflects evidence obtained by the 
RO that the RO has not considered in an adjudication of the 
veteran's claims.  Specifically, the veteran's claims file 
contains a relevant opinion set out in a November 2006 VA 
spinal examination report; however, the veteran's lower back 
condition claim was last addressed in a February 2006 
supplemental statement of the case (SSOC).  The claims file 
also contains a November 2006 VA record reflecting treatment 
for the veteran's diabetes mellitus that was not addressed in 
any rating or statement/supplemental statement of the case.  
In such a situation, the law requires that the RO initially 
consider the evidence, readjudicate the claim, and issue an 
appropriate SSOC.  38 C.F.R. §§ 19.31, 19.37 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's VA 
treatment records from March 2007 forward.

2.  Review the record, including the 
November 2006 VA spinal examination 
opinion and all evidence related to the 
veteran's lower back disability claim.  
The RO should then readjudicate the 
veteran's claim of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a lower back disability, 
with due consideration of all theories of 
entitlement, including service connection 
secondary to the veteran's service-
connected disabilities.  If any 
determination remains unfavorable to the 
veteran, he must be furnished with an SSOC 
in accordance with 38 U.S.C.A. § 7105(d) 
and 38 C.F.R. § 19.31, and be afforded the 
applicable time to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

3.  Review the record, including the 
November 2006 VA treatment documents and 
all evidence related to the veteran's 
diabetes mellitus impairment, and conduct 
any additional development which logically 
flows from a review of this additional 
evidence, including arranging for a VA 
examination to determine the current 
severity of the veteran's diabetes 
mellitus, if deemed necessary.  The RO 
should then readjudicate the veteran's 
claim of entitlement to a rating in excess 
of 20 percent for diabetes mellitus, and 
if any determination remains unfavorable 
to the veteran, he must be furnished with 
an SSOC in accordance with 38 U.S.C.A. § 
7105(d) and 38 C.F.R. § 19.31, and be 
afforded the applicable time to respond. 
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
